Citation Nr: 1313213	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  06-33 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder from August 20, 2008?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from May 1998 to December 2004.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in November 2009 and October 2012.  This matter was originally on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


FINDING OF FACT

Since August 20, 2008, the Veteran's posttraumatic stress disorder has not been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 percent since August 20, 2008, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The appellant was provided, but she declined, the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran appealed the original assignment of a disability evaluation following an award of service connection for PTSD.  In such cases, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, in its October 2012 decision, the Board found that the criteria for a 30-percent rating for PTSD were met from December 4, 2004 to August 19, 2008.  As such, the question before the Board is what rating is warranted for the Veteran's PTSD since August 20, 2008.  As such, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings, however, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411, a 30 percent rating for PTSD requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

One factor for consideration is the Global Assessment of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown , 8 Vet. App. 240, 242 (1995) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 

A global assessment of functioning score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  A global assessment of functioning score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning.

While the Rating Schedule directs that the rating agency be familiar with the DSM-IV, it does not assign disability percentages based solely on global assessment of functioning scores.  See 38 C.F.R. § 4.130 (2012). 

In April 2011, the Veteran presented with complaints of anxiety and panic attacks when traveling.  The Veteran reported that she had to go to Miami the prior month, that there was turbulence, and that she began having nightmares all over again.  The Veteran indicated that her job was sending her somewhere again in June.  The Veteran reported that she had not been able to sleep, was having pain and pressure, and that it was depressing for her.  

Mental status examination demonstrated that the Veteran was alert and oriented times three.  She was casually dressed with good hygiene.  She was cooperative, maintained good eye contact, and demonstrated normal psychomotor activity.  Her speech was of normal rate, volume, and tone; and her thought process was logical and goal directed.  The Veteran reported that her mood was "down a lot lately" and she explained that she had no family in the area.  The Veteran's affect was of full range.  She demonstrated no auditory or visual hallucinations.  She was noted to have paranoia when traveling as well as panic attacks, anticipatory anxiety, and fear that she will crash when a passenger in a car or plane.  The Veteran denied hopelessness, helplessness, and worthlessness.  She also reported that he had guilt that she changed seats and survived the crash and the other person did not.  The Veteran reported some decreased interests and anhedonia.  The Veteran reported that her appetite was pretty good, that her energy was down, and that she had stopped exercising due to pain.  The Veteran reported trouble sleeping and that she was up every two hours with pain.  There were no manic symptoms, her cognitive functioning was grossly intact, and her judgment and insight were good.  She denied suicidal and homicidal ideation. 

The provider diagnosed the Veteran as having posttraumatic stress disorder from a plane crash, with specific phobia and with travel-anxiety/panic disorder; as well as depressive disorder due to chronic pain.  A global assessment of functioning score of 53 was assigned.  The provider noted symptoms of  anxiety and panic, depression, and increased nightmares.  

In May 2011, the Veteran presented for medication follow up.  The Veteran reported "doing ok" and that her mood was "ok".  Mental status examination demonstrated that she was alert and oriented times three.  She was casually dressed, had good hygiene, was cooperative, maintained good eye contact, and demonstrated normal psychomotor activity.  The Veteran's speech was of normal rate and volume.  Her thought process was logical and goal directed.  Her mood was noted to be "ok " with full range of affect.  The Veteran denied auditory and visual hallucinations, paranoia, hopelessness, helplessness, worthlessness, and guilt.  The Veteran was noted to have interests and she denied anhedonia.  The Veteran reported sleep problems due to hand and elbow pain.  There were no manic symptoms.  The Veteran denied suicidal and homicidal ideation, and her judgment and insight were good.  The Veteran was diagnosed with PTSD from a plane crash with specific phobia (travel anxiety and panic disorder), and a depressive disorder.  A global assessment of functioning score of 53 was assigned.
 
In August 2011, the Veteran phoned requesting documentation for reasonable accommodations at work for her PTSD and noted that she was planning to try to work from home.  The Veteran reported that she tried the medication, and went back to work but was still shaking after being upset by a recent earthquake.  Her treating psychiatrist wrote a letter indicating that the Veteran was being treated for PTSD with resulting anxiety, panic attacks, and depression and requested that she work from home and telecommute to limit exacerbations of her condition.   

In February 2012, the Veteran presented with complaints of headache and trembling.  After physical examination, the Veteran was diagnosed as having upper extremity physiologic tremor possibly related to experimental medication she has been on in the past.  It was noted that the etiology of the tremor was unclear but that exacerbations appeared to be anxiety related.  The Veteran was given a low dose of  propranolol for acute anxiety and/or worsening of tremor.

The Veteran underwent VA examination in December 2012 at which time she indicated that she and her husband had been divorced since 2006 due to her not wanting to be close to anyone.  The Veteran reported having a "good" relationship with her son noting that they spent a lot of time together.  She maintained close friendships with women from Washington, D.C. who visited her somewhat regularly, and talking with her sisters on the telephone every day.  

The Veteran indicated that recreational activities primarily revolved around her son and included attending movies, engaging in charity work, and participating in school activities.  The Veteran denied having any interest in going out on her own or dating.  The Veteran reported being employed as a human resources policy writer, and working about nine hours per day from her home office.  The Veteran denied having concentration difficulties.

The VA examiner noted that there existed no medical records dated after August 19, 2008 until April 1, 2011 reflecting a two-year, eight-month lapse in treatment.  Treatment notes suggest that the Veteran returned for mental health intervention following a turbulent airplane trip and consequent exacerbation of symptoms.  The examiner noted that the Veteran's treating psychiatrist started her on Effexor (anti-depressant/anxiety) and low-dose Ativan (anti-anxiety).  The Veteran reportedly experienced a second exacerbation of symptoms in August 2011 following an earthquake in Washington, D.C.  The examiner noted that the Veteran's contact with her psychiatrist in August 2011 primarily focused on securing a letter that recommended teleworking on account of her symptoms.  The examiner also noted that records document that between September 2011 and January 2012, the Veteran participated in a study entitled "A Proof-of-Concept, Double-Blind, Placebo-Controlled Study of Ganaxolone in the treatment of Posttraumatic Stress Disorder."  The examiner noted that it was not clear whether the Veteran was receiving the actual medication or a placebo and that it did not appear that she received any actual therapeutic intervention.  

The examiner summarized that the Veteran had attended a total of three mental health appointments (non-research) since August 19, 2008, the most recent of which was in August 2011 and that her prescriptions for mental health medications had expired and had not been refilled since February 2012.  The examiner rendered a diagnosis of PTSD, assigned a global assessment of functioning score of 65, and characterized the Veteran's PTSD as productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   

It is clear from the record that the Veteran's main symptoms of PTSD include travel anxiety, panic attacks, and depression, clearly meeting the schedular criteria for a 30 percent evaluation.  Although she has reported symptoms associated with higher evaluations such as disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, the record does not demonstrate that the Veteran has suffered panic attacks more than once a week; flattened affect; circumstantial, circumlocutory, stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships necessary for a 50 percent evaluation.  

The Board notes that in 2011, the Veteran's treating providers have assigned global assessment of functioning scores of 53 whereas the December 2012 VA examiner assigned a global assessment of functioning score of 65.  As noted above, a global assessment of functioning score of 53 indicates moderate symptoms such as occasional panic attacks and a global assessment of functioning score of 65 indicates some mild symptoms such as depressed mood and mild insomnia.  

In this case, it appears that on those two occasions in 2011 -- the first due to turbulence during airplane travel and second due to an earthquake -- the Veteran did suffer exacerbations of her PTSD symptoms.  Since that time, however, the record indicates that the Veteran's has not sought treatment for PTSD symptoms or refilled her medication prescriptions.  

On balance, the evidence shows that the Veteran's PTSD symptoms have not caused reduced reliability or productivity.  The record does not indicate that her PTSD has interfered with her social functioning at all.  With respect to occupational functioning, the record indicates that the Veteran has been receiving reasonable accommodation for her posttraumatic stress disorder, she works full time, there is no indication that the Veteran has frequently taken off time from work due to posttraumatic stress disorder, and she has been able to travel despite her anxiety and panic disorder.     

The preponderance of the evidence indicates that since August 20, 2008, the Veteran's symptoms of PTSD most closely approximate occupational and social impairment with an occasional decrease in work efficiency and intermittent inability to perform occupational tasks, warranting the currently-assigned 30 percent rating. The criteria for an evaluation in excess of 30 percent have not been met. At the December 2012 VA examination, the Veteran demonstrated only mild symptoms as indicated by the global assessment of functioning score of 65 assigned, indicating that she was generally functioning pretty well.  

An extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected posttraumatic stress disorder presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to PTSD in the Rating Schedule focus on decreased social and occupational functioning due to psychiatric symptoms such as anxiety, panic attacks, and depression.   As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether individual unemployability benefits are warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an evaluation higher than 30 percent for PTSD from August 20, 2008, is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


